Citation Nr: 0433799	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  94-159 93	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for spastic paraplegia of 
the lower extremities as a result of treatment for service-
connected seminoma of the right testicle.  


REPRESENTATION

Appellant represented by:	Jacque P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1992 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, determined that new and material evidence 
had not been received to reopen a previously denied claim of 
entitlement to service connection for spastic paraplegia of 
the lower extremities.  In a decision dated in March 1996, 
the Board found that new and material evidence had been 
received to reopen the veteran's claim and remanded the case 
to the RO for additional development.  After completing the 
requested development and readjudicating the issue on appeal, 
the RO denied entitlement to service connection for spastic 
paraplegia of the lower extremities.  The RO returned the 
case to the Board, and in a decision dated in July 1998, the 
Board denied the claim.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
order dated in August 1999, the Court granted the joint 
motion of the parties for remand and to stay further 
proceedings (joint motion), vacated the Board's July 1998 
decision and remanded the matter to the Board for further 
proceedings consistent with the order and joint motion.  In 
August 2000, after obtaining the opinion of an independent 
medical expert under the provisions of 38 U.S.C. § 7109 and 
providing the veteran's attorney the opportunity to submit 
additional evidence and argument, the Board again denied the 
claim.   

The veteran appealed the Board's August 2000 decision to the 
Court.  In an order dated in March 2001, the Court granted an 
unopposed motion for readjudication of the case for 
readjudication in light of passage of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified in pertinent part at 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002)).  The Court 
vacated the Board's decision and remanded the case to the 
Board.  

In February 2002, pursuant to provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002) as then in effect, the Board undertook 
additional development of the veteran's claim.  As part of 
that development, in a letter dated in March 2002, the Board 
requested that the veteran identify health care providers and 
provide authorization forms so that the Board could request 
identified medical records.  The Board informed the veteran 
that if he wished to do so, he could get those records and 
send them to the Board.  In the letter, the Board requested 
that the veteran complete the enclosed forms as soon as 
possible, preferably within 30 days of the date of the 
letter.  

In conjunction with its development of the claim, the Board 
obtained additional VA medical records and an opinion from a 
radiation oncologist.  In addition, the Board requested that 
the veteran have a neurology examination and that the 
neurologist answer specific questions posed by the Board.  
The neurology examination took place in June 2002.  The Board 
determined that the neurologist had not responded fully to 
its opinion request, and in October 2002 the Board requested 
that the neurologist clarify his opinion.  The neurologist 
provided an additional opinion in November 2002.  In April 
2003, the Board provided the veteran with a copy of the June 
2002 neurological evaluation and the November 2002 opinion 
and offered him the opportunity to submit additional evidence 
or argument.  In a letter dated in April 2003 and received at 
the Board in May 2003, the veteran presented additional 
argument pertaining to his claim.  

In a May 1, 2003, decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 19.9(a)(2) (2002) was invalid because, in 
conjunction with amendments to 38 C.F.R. § 20.1304 (2002), it 
allowed the Board to consider additional evidence requested 
from a claimant by VA without having to remand the case to 
the RO for initial consideration and without having to obtain 
the veteran's waiver, which is contrary to 38 U.S.C.A. 
§ 7104(a) (West 2002).  (38 U.S.C.A. § 7104 requires that 
"[a]ll questions in a matter which . . . is subject to 
decision by the Secretary [of VA] shall be subject to review 
on appeal to the secretary.)  Further, the Federal Circuit 
held that the provisions authorizing the Board to render a 
determination not less than 30 days after notice of the 
development has been sent to the veteran were invalid because 
they conflicted with the provisions of 38 U.S.C.A. § 5103, 
which provide that a claimant must submit requested evidence 
and information within one year of the date of the letter 
notifying the claimant of the requested evidence and 
information.  Disabled American Veterans, et al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Thus, the record as it stood after the May 2003 Federal 
Circuit decision reflected that the veteran was not properly 
notified of the time limit for the submission of additional 
evidence and information.  Further, additional evidence had 
been received at the Board, but the veteran had not been 
notified of the necessity of a waiver of RO consideration of 
evidence provided directly to the Board without RO review.  
Since the regulation allowing the Board to proceed under 
those circumstances had been held to be invalid, the Board 
again remanded the case to the RO in August 2003.  In 
September 2004, the RO returned the case to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  All evidence necessary to decide the appeal has been 
obtained; the RO has notified the veteran of the evidence 
needed to substantiate his claim and notified him of what 
evidence he should provide and what evidence VA would obtain; 
there is no indication that the veteran has additional 
evidence to support his claim.  

2.  Service connection is in effect for postoperative 
residuals of a seminoma of the right testicle.  

3.  The evidence does not demonstrate that the veteran's 
spastic paraplegia of the lower extremities was caused or 
chronically worsened by radiation or other treatment he 
received for service-connected postoperative residuals of a 
seminoma of the right testicle.  




CONCLUSION OF LAW

The veteran's spastic paraplegia of the lower extremities is 
not proximately due to or the result of treatment received 
for service-connected post-operative residuals of a seminoma 
of the right testicle.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. § 3.310(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), requires 
VA to assist a claimant in developing all facts pertinent to 
a claim for VA benefits, including a medical opinion and 
notice to the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA, that is necessary to substantiate 
the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2004).  

Throughout the appeal, the veteran has been requested to 
identify medical evidence in support of his claim, and the RO 
has taken action to obtain it.  The RO provided the veteran 
with express notice of the provisions of the VCAA in 
correspondence dated in December 2003, in which it provided 
the veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claim and has been provided opportunities 
to submit such evidence.  

In the December 2003 letter, the RO specifically stated that 
with respect to service connection for spastic paraplegia of 
the lower extremities, it needed medical evidence showing he 
had a current disability and that it was caused or made worse 
by radiation treatment for his service-connected seminoma of 
the right testicle.  The RO also notified the veteran that it 
needed medical evidence showing shat his spastic paraplegia 
of the lower extremities was caused or made worse by scar 
tissue involving the nerves in the pelvic and abdominal area 
secondary to lymph node dissection in August 1969.  In 
addition, the RO requested that the veteran identify and 
provide release authorizations for health care providers not 
previously identified who might possess records pertinent to 
his claim.  The RO specifically advised the veteran that it 
was ultimately his responsibility to provide evidence to 
support his claim  

VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran has, however, over the course of the 
appeal submitted medical evidence and argument in support of 
his claim.  He did not reply to the December 2003 RO letter 
requesting that he identify or provide any additional 
evidence, and from that the Board infers that the veteran has 
in effect indicated that he neither has, nor knows of, any 
further pertinent evidence.  In this regard, the Board notes 
that in a statement dated in March 2002, the veteran said 
that the only doctor or medical exams he had had since 1969 
had been set up by VA.  The Board therefore concludes that 
evidence has been lost to the record, and there is no failure 
to assist the veteran simply because VA did not explicitly 
ask him to submit all evidence in his possession.  

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim during the 
appeal by obtaining records, examinations and medical 
opinions.  The veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 38 
U.S.C.A. §§ 5103 and 5103A.  

The Board notes that in a letter to the Secretary of VA, 
dated in July 2004, the veteran asserted that VA had used 
secret medical reports/opinions when opposing his claim.  He 
referred to a July 1887 VA medical opinion, which he states 
he has not seen, and an August 2002 medical opinion from a VA 
radiation oncologist.  He stated that the existence of the 
August 2002 medical opinion was unknown to him until he 
received the July 2004 supplemental statement of the case and 
was not placed in his VA medical file, implying that he had 
been unable to review the document.  The Board notes that 
July 1987 VA physician's opinion was contained in the record 
on appeal and was therefore available to him when he appealed 
the Board's July 1998 and August 2000 decisions to the Court.  
In addition, the Board points out that the August 2002 
medical opinion was obtained in an effort to develop the 
claim for adjudication purposes and that it was placed in the 
veteran's claims file.  Upon receipt of notice of the 
existence of the August 2002 opinion, via the July 2004 
supplemental statement of the case, which the RO provided to 
the veteran and his attorney, the veteran and his attorney 
were free to request a copy of that report and/or submit 
additional evidence, but did not do so.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it  
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no indication that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Background

The RO granted service connection for postoperative residuals 
of a seminoma of the right testicle in an August 1969 rating 
decision.  At that time, the record included a hospital 
summary showing the veteran was hospitalized at the VA 
hospital in Palo Alto, California from June 1969 to July 
1969.  In the summary, it was stated that the veteran had 
reported that about three months prior to admission he had 
experienced the onset of bilateral gynecomastia, which had 
resolved spontaneously about three weeks prior to admission 
when he noted the enlargement of his entire right testicle.  
Two weeks prior to admission, the veteran was hospitalized at 
Salinas Valley Memorial hospital where he underwent right 
orchiectomy with high cord ligation.  The pathological 
diagnosis was seminoma, and the veteran was referred to the 
radiotherapy service at Stanford University Hospital and 
received radiation therapy to the lymphatic drainage of the 
right testicle.  The diagnoses on discharge from the VA 
hospital on July 8, 1969, were seminoma of the right 
testicle, status post resection of the testicle; and 
hypspermia of unknown etiology.  

In November 1969, the RO received a hospital summary showing 
that the veteran was hospitalized at the Palo Alto VA 
hospital from August 1969 to October 1969.  In the narrative, 
it was reported that an initial course of radiation had 
started on July 7, 1969, and that after completing a full 4-
week course, recut sections of the veteran's original tumor 
revealed malignant teratoma and embryonal cell elements with 
seminoma.  For this reason, he was admitted to the VA 
hospital where he underwent a retroperitoneal node 
dissection, appendectomy, and drainage of wound abscess.  He 
was scheduled to continue radiation, but because of nausea 
and vomiting, it was decided that the veteran was not a 
candidate for radiation at that time.  The physician said 
that the only complication that would be noted from the 
surgery was retrograde ejaculation, which had been explained 
to the veteran.  The diagnoses on discharge from the hospital 
in October 1969 were teratoma carcinoma of the testis, with 
seminoma and embryonal cell elements; status post abdominal 
lymph node dissection with no evidence of metastasis; 
radiation enteritis versus anxiety; and postoperative wound 
abscess.  

In a November 1970 VA examination report, the physician noted 
the veteran's history of surgeries and that he had a four-
week course of radiation therapy.  The physician stated that 
to date there had been no clinical recurrence.  Clinical 
examination was negative, and the physician said that X-rays 
and laboratory tests were negative for metastasis.  

In November 1971, the veteran was hospitalized overnight at 
the Palo Alto VA hospital for possible inguinal lymph node 
biopsy.  After examination, which revealed small, firm, 
fibrotic, shotty inguinal nodes, bilaterally, it was decided 
to hold off on a lymph node biopsy as the nodes appeared to 
be normal, particularly in view of irradiation changes.  The 
final diagnoses were status postoperative embryonal cell 
carcinoma, right testis; status post retroperitoneal 
lymphadectomy; and status post irradiation.  

A VA Counseling Record - Narrative Report shows that when the 
veteran was interviewed in December 1984 and January 1985, he 
reported he worked as a microbiologist until 1976 and from 
1976 until July 1983 worked for the U.S. Forest Service, 
initially as a timber cruiser and later as a forester.  The 
veteran said he voluntarily resigned his job as a forester 
because he could not keep his balance while going down hills.  
The veteran said that when his testicle and lymph notes were 
removed, some of the nerves and muscle tissue in his upper 
thigh and lower abdomen were damaged, causing his legs to not 
respond properly when going up and down inclined areas, and 
even when he was walking on level ground.  

The VA counseling psychologist said that he consulted with a 
physician who reviewed all the records including an April 
1984 report from the Stanford University School of Medicine.  
The psychologist said that the reviewing physician stated 
that the veteran's surgery was a "pretty major thing," and 
that the reported pain in the leg could be a reasonable 
result.  The psychologist said that the physician was unable 
to definitively state whether the problem of balance should 
be present and requested arrangements be made for 
neurological, orthopedic, and psychiatric opinions.  

Enclosed with the counselor's report was the April 1984 
report from the Stanford University Hospital, Department of 
Radiology, Division of Radiation Therapy, which stated that 
the veteran had returned after one year since his previous 
visit, for follow-up of mixed malignant teratoma treated with 
orchiectomy followed by 3000 rad to a hockeystick followed by 
a negative lymphadectomy.  The physician stated that the 
veteran continued to work full time and said the veteran's 
activity level and energy were excellent.  Physical 
examination was negative.  The only comment concerning the 
extremities was that they were without edema.  The impression 
was malignant mixed teratoma, status post radiotherapy and 
retroperitoneal lymph node dissection completed 15 years ago, 
continuously without evidence of disease.  

On a VA Form 21-4138, Statement in Support of Claim, dated in 
April 1986, the veteran stated that he had had his right 
testicle and the lymph nodes from his groin area to his upper 
abdomen removed.  He said that when the lymph nodes in his 
abdomen were removed, nerves going to the lower part of his 
body were cut.  He said that this had caused retrograde 
ejaculation and his legs not to respond properly when going 
down inclines.  He said that when he was younger, the muscles 
in his legs overcame most of the problems.  He said that the 
problem was now becoming more troublesome and that he could 
not walk properly, even on level ground.  

In June 1986, the RO obtained the operation report for the 
veteran's retroperitoneal node dissection that was performed 
at the Palo Alto VA hospital in August 1969.  At the same 
time, the RO obtained VA outpatient records showing the 
veteran was seen in a genitourinary clinic for follow-up of 
his mixed malignant teratoma, status post radiation treatment 
and resection in April 1985.  It was noted that the veteran 
had been followed with negative chest X-rays and negative 
laboratory findings to date.  The veteran said he felt well, 
and clinical findings were negative, and in May 1985, 
laboratory results were reported as negative.  Clinical 
findings were also negative at a follow-up in March 1986. 

At a VA orthopedic examination in June 1986, the physician 
stated the veteran was seeing him because of difficulty 
walking down hill.  The veteran was said to have slight drop 
foot gait that had occurred about four years earlier.  The 
veteran had worked as a forester and reportedly had to quit 
because he could not walk well up and down hills.  On 
examination, the veteran tended to have slight dragging of 
his toes on both feet and showed wear on the toes of his 
shoes.  He walked at regular speed and attempting to walk 
faster tended to emphasize the drop foot gait, which the 
physician said was quite mild.  Sensation was intact in the 
lower extremities and pelvic area.  The physician said it was 
his impression that the veteran had had a malignant tumor of 
the testicle with very extensive dissection of the nodes.  He 
further said it was his impression that the most likely cause 
of his problems was that of scar tissue involving the nerves 
in the pelvic and abdominal areas.  The diagnosis was drop 
foot, mild, bilateral, due to scar tissue involving the soft 
tissue and secondary to the lymph node dissection.  

At a VA neurology consultation in June 1986, the veteran said 
that about four years ago he began to have difficulty with 
adroitness of downhill ambulation.  He said that over the 
last two years he had noticed ambulation impairment on the 
flat, and had to give up jogging because of leg clumsiness.  
He had no other symptoms in the legs, but did have urinary 
frequency. On examination, there was no speech defect and no 
hand tremor.  Finger-to-nose was accurate.  Knee kicks were 
spastic.  There were brisk Achilles and some left ankle 
clonus with flexor plantar responses; the veteran walked with 
a "scissors" spastic gait.  The neurologist's opinion was 
that there might be bilateral lateral column malfunction.  He 
said this might be due to primary lateral sclerosis or might 
be due to familial spastic paraparesis, but multiple 
sclerosis (MS), foramen magnum pathology such as Arnold-
Chiari and even a lesion impinging on the spinal cord might 
be considered, and for this reason one would consider careful 
assessment of the foramen magnum area and assessment of the 
spinal fluid for olig-clonal bands.  He said that for this 
reason arrangements had been made for evaluation at the 
Portland VA Medical Center (VAMC) for a more sophisticated 
assessment.  

At a VA examination in July 1986, it was noted that the 
veteran had been found to have a mixed malignant teratoma in 
the right testicle shortly after his discharge from service.  
The physician stated that the veteran had a right orchiectomy 
and was treated with 3,000 rads of radiation.  He had node 
dissection, which was negative at the time, and continued to 
be followed annually with no evidence of recurrence found.  
The physician noted that the veteran's major problem at the 
time of the examination seemed to be some trouble walking.  
He had quit his job with the Forestry Service in July 1983 
because of difficulty walking and since that time had not 
been able to work and had been going to school to become a 
computer programmer.  

At the examination, the veteran said that perhaps beginning 
six months before he quit his job at the Forestry Service he 
noted that he was having trouble walking properly.  He also 
reported difficulty lifting up both legs and particularly 
felt that he lost his balance going down hill.  He said he 
felt his legs were stiff, with the right a bit worse than the 
left.  He pointed out that he ruined the toes of his shoes, 
from rubbing the toes of his shoes on the ground.  After 
examination, the assessment was status postoperative 
malignant right testicular teratoma with no evidence for 
recurrent disease and gait abnormality, progressive.  The 
physician said the veteran had an abnormal, perhaps apraxic 
gait, progressive onset over four years, which had never been 
evaluated by a neurologist.  

At a VA psychiatric examination in July 1986, the 
psychiatrist noted that the veteran complained of testicular 
swelling in the morning and stomach or abdominal cramps 
before urination and exercise.  The veteran related that for 
approximately the past four years, it had been hard for him 
to keep his balance walking downhill.  The psychiatrist 
stated that he did not feel comfortable commenting on the 
medical problems reported.  

A VA hospital summary shows that the veteran was admitted to 
the VAMC in Portland, Oregon, in July 1986 for evaluation of 
a four-year history of progressive gait disturbance.  He gave 
a history of steadily increasing difficulty in walking and 
difficulty in walking downhill, about three years ago, 
requiring him to quit his job working the field.  The veteran 
reported that two years ago he began losing his balance on 
level ground and could no longer jog.  His symptoms were 
better in warm weather and were also better when he was not 
fatigued.  The veteran denied any headache, photophobia, 
weakness or sensory disturbance.  He also denied any bowel or 
bladder problems.  He had no difficulty speaking and denied 
any history of trauma.  He was noted to have a history of 
malignant teratoma, which was treated with right orchiectomy 
in 1969, followed by dissection of aortic nodes, which were 
negative.  In the history it was stated that the veteran was 
treated with radiation to the aortic node with an estimated 
radiation dosage of about 4,000 rads.  During 
hospitalization, the veteran underwent a computed tomography 
(CT) study of the head, which failed to show any midline 
parasagittal lesions or other cerebral abnormalities.  A 
myelogram failed to show any myelopathy.  The physician said 
that the veteran was being discharged as the result of a 
negative work-up, with the thought that his spastic 
paraplegia was most likely due to radiation-induced 
myelopathy.  The discharge diagnoses were spastic paraplegia 
secondary to radiation-induced myelopathy; history of mixed 
malignant teratoma and status post right orchiectomy, 1969; 
and questionable gastritis versus peptic ulcer disease.  

The record also includes admission examination reports, 
progress notes, doctors' orders, and reports of laboratory 
tests and imaging studies all pertaining the veteran's July 
1986 hospitalization.  In one admission examination report, 
the examiner noted that the veteran reported occasional 
slurred speech with exertion such as playing golf.  In the 
neurology resident admission examination report, it was noted 
that the veteran said he had no difficulty speaking although 
he had always "mumbled."  After examination, the resident 
said it was most likely that the veteran had post-X-ray 
therapy myelopathy.  He noted that the veteran said he had 
been told in junior high school that his leg reflexes were 
very active.  

In a VA neurology progress note dated in October 1986, the 
physician noted that laboratory results that were pending 
when the veteran was discharged from the hospital in July 
1986 were now available, and all were negative as had been 
the myelogram and the CT of the head.  The physician also 
noted that the veteran's family history was negative of 
spasticity.  He said that based on the lack of evidence for 
multiple sclerosis, central nervous system tumor, or 
olivopontocerebellar atrophy, among others, it would appear 
that the past exposure to radiation treatment would be the 
most likely explanation for spasticity.  The assessment was 
radiation myelopathy.  

In response to a request from the RO for an opinion as to the 
etiology of the veteran's lower extremity condition, the 
Roseburg VA outpatient clinic neurology chief prepared a 
memorandum dated in April 1987 in which he stated that the 
most relevant aspects of the chart that helped in the 
diagnostic decision-making process of the veteran's 
neurological condition were the June 1986 VA neurology 
consultation (which he had done), the neurology assessment 
during the VA hospitalization in July 1986, and the October 
1986 VA neurology outpatient clinic progress note.  

In the April 1987 memorandum, the VA neurologist stated that 
the veteran had leg spasticity.  He said there were no 
diagnostic markers that would provide a positive diagnosis.  
He said that tests were performed to rule out treatable 
condition.   He said they did not know the exact etiology of 
the veteran's lower extremity condition.  The neurologist 
said the veteran could have amyotrophic lateral sclerosis and 
he could have myelopathy secondary to effects of spinal cord 
radiation.  The neurologist said that in his professional 
opinion, the veteran's lower extremity symptoms were due to 
effects of radiation on his spinal cord, within a reasonable 
medical probability.  He further said that continued ongoing 
assessment would be necessary in case signs or symptoms 
developed that would cause one to reassess this reasonable 
probability diagnosis.  

A VA physician, in a medical statement apparently executed in 
July 1987, stated that the veteran's spastic paraplegia had 
its onset in about 1982 and that the disorder appeared slowly 
progressive.  The physician discussed several possible 
etiologies for the veteran's disorder.  He said that 
radiation myelopathy was considered because of the 
irradiation in 1969 and noted that several syndromes had been 
described, including that of progressive myelopathy, which 
was felt to best fit this case.  The physician stated that 
although a latency period was usual between irradiation and 
the onset of neurologic symptoms, it rarely lasted up to five 
years.  With respect to multiple sclerosis, the physician 
stated that this diagnosis was not supported by studies 
accomplished in July 1986.  He said that "primary lateral 
sclerosis, etc." could not be ruled out because in the 
absence of a radiation history, this category of disease 
would be the prime consideration, as progression of 
neurologic symptoms to involve the arms and cranial nerves 
would be expected.  The physician noted that diagnoses of 
mechanical compression and metabolic disease such as B-12 
deficiency had also been ruled out by diagnostic studies.  

In his July 1987 medical statement, the physician 
acknowledged that the details of irradiation given in 1969 
were not available but noted that apparently the veteran 
received 3,000 ionizing radiation units over a month's time.  
The physician concluded that the veteran probably had 
fractional doses of not more than 200 ionizing radiation 
units, which was felt to be well within the limits of safety.  
The physician stated that because of the conservative amount 
of radiation given and the very long latency period (seven 
years in excess of the longest latent period reported), it 
appeared that the veteran's spastic paraplegia was not due to 
radiation.  He also noted that the cause of the paraplegia 
had not been found.  The physician reiterated that without a 
history of radiation treatment, disorders such as primary 
lateral sclerosis and amyotrophic lateral sclerosis would be 
prime suspects even though such diagnoses were based on 
temporal progression and exclusion of other factors.  The 
physician said that in his opinion a diagnosis of radiation 
myelopathy could only be speculative at best.  He cited a 
neurology text, a journal article on neurologic complications 
of cancer therapy, and a journal article on chronic 
progressive radiation myelopathy.  

A VA hospital discharge summary shows that the veteran was 
hospitalized in March 1988 for evaluation of a progressive 
walking difficulty.  The veteran had a five-year history of 
noticing stiff knees and feet dropping while he walked.  The 
veteran reported the problem had been only very slowly 
progressive over the past five years and he said he noticed 
it more in the winter.  He also noted some slurring of his 
speech and some imbalance.  The veteran denied any family 
neurological problems.  On examination, the veteran had some 
slurring of his speech, and verbal output was fast with a 
clipped rhythm.  There was mild lid lag.  On motor 
examination, tone was mildly increased in the lower extremity 
proximal muscles:  gluteus and psoas, bilaterally.  
Coordination was good on finger-to-nose task, but there was 
decreased fine finger movement and rapid alternating movement 
of the hands, as well as poor heel-to-shin on the right.  The 
veteran's gait was a scissoring spastic gait with extreme 
instability on tandem walking.  Reflexes were normal and 
symmetrical in the upper extremities and ankles.  Patellar 
reflexes were 5+ with clonus.  Palmomental was present 
bilaterally.  

During the March 1988 VA hospitalization, an MRI of the 
brain, which was performed at Stanford University, revealed 
no areas of abnormal signal, and ventricular sizes were 
normal.  The cerebellum appeared to be mildly atrophic with a 
rim of cerebrospinal fluid surrounding it laterally and 
prominence of the fovea medially.  The pons appeared to be of 
normal size.  There was some discussion among radiologists as 
to whether the cerebellum truly met the criteria for atrophy.  
After the MRI and appropriate laboratory tests, it was felt 
that the veteran had an ataxia/spastic paraparesis, mild but 
progressive and that it probably represented a form of 
multiple systems atrophy, that is, of the 
olivopontocerebellar type.  The physician said that this case 
was no doubt quite early in its presentation and this might 
be the explanation for seeing only very mild findings on MRI.  
The discharge impression stated in the narrative was probable 
neurodegenerative disorder, non-familial and spino-cerebellar 
type.  The diagnoses reported on the first page of the 
summary were spastic gait ataxia; rule out ponto-cerebellar 
degeneration; and rule out MS.  

Progress notes covering the veteran's March 1988 VA 
hospitalization show that during a neurology evaluation it 
was noted that the veteran's speech was somewhat fast and 
slurring.  The veteran felt that this had primarily occurred 
in the last several years and said it was not that way when 
he was in going school.  He said that he was intubated for 
his abdominal node resection in 1969 and was told that the 
slurring following the operation was a result of this 
intubation.  When seen by the attending physician the 
following day, the physician noted the veteran had a history 
of a slowly progressive, spastic gait ataxia over the past 
five years.  The veteran reported he had to quit his forestry 
job on account of his gait disorder.  The veteran said he 
thought his hands were becoming slightly clumsy but that his 
speech was as always.  He denied any and all previous 
neurological symptoms and visual impairment.  On examination, 
the veteran had a spastic, ataxic gait with no sensory 
involvement.  There was slight incoordination of the left 
hand and some bilateral ocular dysmetria, but no nystagmus.  
His speech was both spastic and ataxic.  

In 1991, the RO obtained extensive medical records for the 
veteran including copies of yearly follow-ups at the Stanford 
University Hospital and a VA urology clinic as well as VA 
hospital summaries and progress notes dating from 1969 
through the 1980s.  Those records included an April 1984 VA 
urology clinic follow-up at which the veteran complained of 
heaviness in his legs when walking, since surgery 14 years 
earlier, and he said he noticed increased leg fatigue since 
he had changed his job from forestry.  

When he was seen in a VA neurology clinic in March 1989, the 
veteran was described as having a neurodegenerative disorder, 
non-familial, spino-cerebellar type.  There were no new 
neurologic complaints since the work-up in March 1988.  The 
physician said that neurological examination revealed no 
significant differences or new findings compared with that 
documented in March 1988.  On motor examination, there was 
severe spastic paraparesis.  As to cerebellar, there was 
slight decreased coordination on rapid alternating movements.  
The assessment was neurodegenerative disorder - stable.  

At an annual VA urology clinic visit in March 1990, it was 
noted that the veteran had "developed a spino cerebellar 
neurologic disease of unknown etiology (XRT [X-ray therapy] 
related?)."

At a VA fee-basis neurology consultation in October 1992, the 
physician, C. Stephen Patterson, M.D., noted that he had no 
records for the veteran.  The veteran gave a history of 
surgical removal of his right testicle in 1969 followed with 
radiation therapy to the lower pelvis.  The veteran reported 
that for perhaps 22 years he had noted slurred speech and 
tightness of the muscles of his throat following exertion and 
with fatigue.  The veteran reported that in the last 10 years 
he had noted a gradual onset of progressive weakness and 
wobbliness in his legs with a tendency to lose balance 
because of difficulty coordinating his legs, dragging his 
toes and tripping and falling.  He said he had had no 
numbness or tingling in the legs.  He stated that his arms 
were not weak or awkward or clumsy.  He said there was no 
family history of leg weakness or any gait disturbance.  

On examination in October 1992, Dr. Patterson said that on 
speech examination the veteran had a very slight spastic 
dysarthria, which was only very minimally perceived.  The 
veteran walked with a spastic-type paresis and a tendency to 
scissoring.  He was unable to walk on his heels without the 
ball of his foot sagging toward the floor on both sides.  
Tandem gait was mildly unsteady.  There was some swaying on 
Romberg testing.  On motor examination, the veteran had mild 
to moderate weakness in both lower extremities of an upper 
motor neuron predilection distribution.  There was no 
weakness in the arms.  There was normal tone except for some 
rather significant increase in both lower extremities.  Rapid 
alternate motion rate in the fingers was normal, although 
moderately slowed in both feet, symmetrically.  On cerebellar 
examination, the veteran performed well on finger-nose-finger 
testing on both sides.  He performed heel to shin testing 
somewhat jerkily on either side, but there was no true heel 
to shin dystaxia, and Dr. Patterson said the veteran's 
jerking was representative only of his spasticity and 
weakness and not any incoordination.  Deep tendon reflexes in 
the upper extremities were mildly increased and markedly 
increased in both legs.  On sensory examination, there was 
intact pinprick sensation, light touch, joint position and 
vibration throughout the arms and legs.  

Dr. Patterson's impression was spastic paraparesis of 
uncertain etiology; rule out primary lateral sclerosis, rule 
out multiple sclerosis, rule out other.  Dr. Patterson said 
he doubted cerebellar involvement and doubted radiation 
treatment likely had anything to do with the veteran's 
current symptomatology.  Dr. Patterson said that as to 
etiology, he recommended a record review and possible other 
studies including an MRI scan of the head and spine.  

The veteran was thereafter scheduled for a VA MRI study of 
the brain and spine, which was done in February 1993.  The 
radiologist's impression was selective loss of brain in the 
region of particularly the midline cerebellum and to a lesser 
extent the hemispheres, bilaterally.  The impression as to 
the spine MRI was minimal degenerative disease.  There was no 
evidence of neoplasm, and the radiologist said the thoracic 
cord was relatively small.  

VA outpatient records show that when the veteran was seen in 
March 1993, he complained of increased weakness and soreness 
in both legs for two weeks.  He said it usually lasted for 
two to three days, but this time it had persisted.  The 
physician noted that the MRI had shown mild degenerative 
disease with selective brain loss, midline cerebellum.  The 
physician noted that the veteran had had progressive spastic 
paraplegia over the past 10 years.  He also noted that the 
veteran had radiation in 1969 for (pelvic) testicular 
teratoma that had shown no evidence of recurrence.  The 
physician also noted that Dr. Patterson had felt it necessary 
to rule out amyotrophic lateral sclerosis, multiple 
sclerosis, etc.  The physician noted that the veteran's 
clinical course had been slowly progressive and that the leg 
weakness had waxed and waned for 10 years without drastic 
worsening over the past five years.  

In a note dated in April 1993, the VA physician noted that he 
had discussed the case with Dr. Patterson who said he would 
like to see the veteran's previous records for a better 
understanding of the veteran's diagnosis.  In a letter to Dr. 
Patterson dated in April 1993, the VA physician stated that 
when he had seen the veteran a few weeks earlier, he was 
having more leg weakness, but when he saw him this week the 
veteran said that he had largely improved, more or less back 
to this baseline.  The VA physician forwarded records 
concerning the veteran's most recent hospital admission as 
well as the neurology workups that had been done at the 
Roseburg VAMC and the Portland VAMC.  

Dr. Patterson replied to the VA physician in a letter dated 
in April 1993.  Dr. Patterson stated that he had reviewed the 
material that had been sent and said it seemed that the 
veteran had a good, thoughtful and careful work-up.  Dr. 
Patterson stated that assuming the veteran's chart could be 
reviewed and oligoclonal banding and myelin basis protein 
results in the spinal fluid were negative and that a VDRL 
[Venereal Disease Research Laboratory (test for syphilis)] 
and B-12 results were negative, he would doubt that anything 
further needed to be done diagnostically.  Handwritten notes 
with the VA physician's initials indicated that tests 
mentioned by Dr. Patterson were within normal limits and the 
VDRL was nonreactive.  

At the August 1995 hearing before the undersigned, the 
veteran testified that he first noticed problems with his 
lower extremities in 1976 when he started working for the 
Forest Service.  He testified that he could not get around as 
well as a lot of other people.  He testified that the 
condition did not affect his movement until about 1980.  He 
testified that he last worked full time in 1983.  He said 
that at that time he worked on a timber crew and could no 
longer maintain his equilibrium going down hill.  The veteran 
testified that he did not notice his incoordination that much 
until 1976.  He testified that he guessed the incoordination 
stared earlier than 1976, but he did not give it a thought.  
He also stated that after his surgery in 1969 he was not able 
to really do any walking until about 1970 and it was at that 
time that he noticed that his gait was not normal.  He 
testified that he mentioned it to the doctors at that time 
but they said it was common and would get better in time.  

At the hearing, the veteran testified that the only estimate 
he had heard for his 1969 radiation dosage was approximately 
4,000 rads.  The veteran testified that the VA physician he 
saw in April 1993 told him that the radiation treatment 
likely was the cause of his spastic paraplegia.  The veteran 
also testified that he believed that Dr. Patterson concurred 
with the finding of the VA doctor.  

In April 1996, the veteran reported that since April 1993, he 
had been seen as a VA outpatient in October 1993, December 
1995 and January 1996 and had not been seen by any private 
doctors during that time.  Those records show he was seen in 
October 1993 after he fell and bit his tongue.  In December 
1995, a VA social worker noted that veteran had not been seen 
by a physician since 1993.  After the veteran stated that he 
did not walk as well as he used to, he was encouraged to 
request to be seen by a physical therapist or occupational 
therapist.  The social worker said the veteran was service 
connected in a round about way for radiation that she said 
caused the nerve damage that affected the veteran's ability 
to ambulate.  A January 1996 note records that the veteran 
said he was doing well presently and currently did not wish 
for follow-up medical care.

At a VA neurology examination in August 1996, the veteran 
stated that in and around 1970 he developed slurred speech 
and tightening of his voice with fatigue, which had become 
progressively worse.  He said that in 1976, he began to 
develop difficulty with his legs with foot drop and stiff 
knees.  The physician noted that the history given by the 
veteran was slightly contradictory because in March 1988 when 
he was seen for neurological evaluation in Palo Alto, he gave 
a five-year history of stiff knees and foot dropping, placing 
the onset of his neurologic symptoms to 1983.  The physician 
reviewed the various past evaluations and noted that a 1988 
MRI of the brain revealed cerebellar atrophy in the vermian 
midline and that repeated MRIs revealed some mild atrophy at 
the thoracic spinal cord.  The physician stated that the 
repeat MRI in February 1993 revealed again selective atrophy 
of the midline cerebellum.  The physician noted that the 
veteran had periodically been diagnosed with a radiation-
induced myelopathy, causing a spastic paraparesis, but there 
had been no thought about why the veteran should have 
developed a cerebellar type dysarthria.  

On examination in August 1996, the physician stated the 
veteran had a "startled looking" appearance with slight lid 
retraction.  Extraocular movement revealed some lateral 
nystagmus on the abducting eye with lateral gaze.  Speech was 
scanning type dysarthria.  Motor, power and tone were normal 
in the upper extremities.  In the lower extremities, there 
was weakness of the iliopsoas, quads and tibialis anterior.  
There was fine dysmetria of the left upper extremity with 
past pointing.  Reflexes were brisk in both upper and lower 
extremities, right slightly greater than left.  Plantar 
response was extensor on the right, equivocal on the left.  
The impression was probable sporadic spinal cerebellar 
degeneration.  The physician said this was likely a chronic, 
slowly progressive neurodegenerative disorder of idiopathic 
cause.  She said it was her opinion that the veteran's 
constellation of neuralgic symptoms and signs could not be 
caused by the veteran's local radiation therapy to the 
pelvis.  She said she was in agreement with the diagnosis as 
given by the neurologist at the Palo Alto VA hospital in 
1988, which was neurodegenerative disorder, nonfamilial - 
spino-cerebellar type.  The physician recommended that a 
blood test for a spinal cerebellar degeneration of genetic 
causation be done.  

In a September 1996 spinocerebellar ataxia Type 1 (SCA) DNA 
analysis report, the director of the DNA Diagnostic 
Laboratory at the Oregon Health Sciences Laboratory reported 
that testing had been completed and the molecular data 
suggested that the veteran was not affected with SCA1 nor was 
he at risk to develop SCA1.  In a handwritten addendum dated 
in October 1996, the physician who conducted the August 1996 
examination noted that the SCA1 test was negative.  The 
physician stated that the veteran likely suffered from a 
combined system degeneration of idiopathic nature.  

In a report dated in October 1996, Kenneth R. Stevens, Jr., 
M.D., Professor and Chairman, Radiation Oncology Department, 
Oregon Health Sciences University, stated that he had 
reviewed the veteran's medical record and compensation file.  
He also stated that he had not examined the veteran, nor had 
he reviewed his radiographs.  Dr. Stevens reported that he 
had spoken with the radiation oncologist who gave the veteran 
his radiation in July 1969 and that he had also spoken with 
the radiation oncologist at Stanford University who had seen 
the veteran in 1988 and on other occasions in follow-up at 
Stanford.  

In his report, Dr. Stevens noted it had been planned that 
after his orchiectomy in June 1969, the veteran would receive 
3000 cGy [cGy or centiGray is a unit of absorbed radiation 
dose equal to 1 rad.  Dorland's Illustrated Medical 
Dictionary 302 (27th ed. 1988)] radiation to the right groin 
and para-aortic lymph nodes followed by retroperitoneal lymph 
node dissection, followed by addition radiation.  Dr. Stevens 
stated that the veteran did receive 3000 cGy preoperative 
radiation at the Stanford Medical Center and that the 
radiation was directed to the right groin and the abdominal 
para-aortic lymph nodes through opposed anterior and 
posterior fields.  This was followed by retroperitoneal lymph 
node dissection, which did not show any evidence of tumor in 
the tissue.  Dr. Stevens stated that the veteran did not 
receive any further irradiation.  

In his report, Dr. Stevens outlined the veteran's subsequent 
medical history and evaluations.  Among these, he noted that 
Dr. Patterson had indicated that he did not think that the 
veteran's radiation had been near the lumbar spine.  Dr. 
Stevens said that the lumbar spine had been irradiated.  In 
addition, Dr. Stevens noted that a report from Walter Reed 
General Hospital in Radiology 93: 153-160, July, 1969, 
entitled "Radiation myelitis of the dorsal lumbar spinal 
cord", first author Maier, J.G., described the development 
of radiation myelitis or radiation injury in 15 of 313 
patients that received irradiation to the lumbar lymph nodes 
for testicular cancer.  Dr. Stevens pointed out that in this 
article, the earliest symptoms for neurology abnormality were 
at 4 months and the longest interval before development of 
symptomatology was 13 years.  

Dr. Stevens said that the type of spastic para-paresis that 
the veteran was describing was compatible with radiation 
effect of the spinal cord but that the 3000 cGy dose of 
radiation received by the veteran was less than radiation 
doses that had been reported to result in neurologic 
dysfunction.  He said the veteran's 3000 cGy dose was a lower 
dose than in any of the cases in the Maier paper that had 
evidence of spinal cord injury.  Dr. Stevens pointed out that 
in that paper the spinal cord dose ranged from 3520 cGy to 
5680 cGy.  Dr. Stevens said that although the veteran's 
development of the spastic para-paresis of the lower 
extremities appeared to be temporally related to the 
radiation treatment to the lumbar vertebral region, it was 
very unusual and unlikely that the para-paresis would be 
related to the prior 3000 cGy dose.  He concluded by saying 
that the 3000 cGy dose of radiation that the veteran received 
to the lumbar spine had not previously been reported to be 
associated with the development of the neurological 
dysfunction described in the veteran's medical record.  

In March 1997, the veteran submitted records from the 
Stanford Medical Center Department of Radiology that show 
details of the veteran's radiation therapy in 1969.  The 
records show that the energy source was 6.2 MEV (x-ray) at 
140 cm, stationary field, and they show that the veteran 
received irradiation through opposed anterior and posterior, 
26.5 cm by 9.5 cm, hockey stick ports to the periaortic and 
right iliac regions over a period of 25 days starting July 7, 
1969.  Entrance maximum dosage per pay was 276 rads, and 
tumor average total dosage was 3075 rads.  The veteran then 
underwent retroperitoneal node dissection in late August 
1969.  In early October 1969, on the first day of the 
scheduled second stage of radiation, the veteran received 167 
rads to the hockey stick port.  Entrance maximum dosage per 
day was reported as 222 rads.  After that session, the 
veteran declined further radiotherapy.  

In April 1997, the veteran submitted a copy of the journal 
article titled "Radiation Myelitis of the Dorsolumbar Spinal 
Cord," Radiology 93: 153-160, July 1969.  The authors stated 
that radiation myelitis was a rather rare complication 
following therapeutic irradiation to neoplasms in which the 
spinal cord had been unavoidably included in the treatment 
portals.  The article stated that radiation myelitis of the 
thoracolumbar spinal cord had developed in 15 among 343 
patients surviving a minimum of three years following 
radiation therapy for malignant germ-cell tumors of the 
testis.  Of this group there were 313 in whom coplanar 
anterior and posterior opposing portals included the spinal 
cord in the field of irradiation.  The authors explained that 
they made certain assumptions concerning overall bone density 
and bone thickness posterior and anterior to the spinal cord, 
and they reported that all calculations were to the anterior 
aspect of the spinal canal.  The article reviewed time-dose 
relationships and evaluated the relative risk of development 
of such sequelae.  In Table II, the authors reported 
calculated doses for the 15 cases with calculated doses to 
the lumbar spinal cord at L-4, the low thoracic spinal cord 
at T-11 as well as the high thoracic spinal cord at T-5.  The 
calculated radiation doses to the lumbar spinal cord ranged 
from 3520 rads to 5680 rads.  Using 12 of the 15 cases, the 
authors presented a least squares fit of the time dose 
relationship for lumbar spinal cord dose versus total 
treatment time for injury cases.  The authors presented the 
results in their Figure 1 stating the solid line represented 
the least squares fit and broken lines represented two 
standard errors.  

VA medical records show that in April 1997, the veteran was 
seen in urgent care with complaints of abdominal pain and leg 
fatigue over the past two and a half weeks.  After 
evaluation, the diagnostic impression was dyspepsia and 
fatigue of questionable etiology.  On follow-up in late April 
1997, the veteran said he was doing well and that even his 
legs felt better.  The impression was gastroesophageal reflux 
disease, improved.  In June 1997, the veteran reported that 
he continued to do well.  The diagnoses were dyspepsia, 
resolved, and status post right orchiectomy for cancer, 
resolved.  

In a VA outpatient note dated in December 1997, the veteran's 
VA primary care VA physician noted that the veteran said he 
stopped taking his medication for dyspepsia but that his 
symptoms were easily controlled with Tums, and he was taking 
no other mediations.  The physician noted that the veteran 
currently had spastic paraplegia, which had been diagnosed in 
1986 at the Portland VAMC after extensive studies, secondary 
to radiation in his abdomen, secondary to mixed malignant 
teratoma and status post right orchiectomy in 1969.  The 
physician noted that the veteran at that time had been 
prescribed baclofen, but had not taken this for years.  The 
VA physician stated that the veteran had also been seen by 
the VA neurologist at the Roseburg VA and by Dr. Patterson, a 
local Roseburg neurologist, who apparently arrived at the 
same conclusion.  The VA physician said that the veteran 
reported that his weakness in his lower extremities was 
gradually getting worse and he was more unsteady in his gait.  
The diagnoses were spastic paraplegia and dyspepsia.  The 
plan was to see the veteran in six months and to request a 
neurology consultation for reevaluation of the veteran.  

In December 1997, the veteran was seen in a neurology 
consultation by the VA neurologist who provided the April 
1987 opinion discussed earlier.  In his December 1997 
consultation report, the neurologist noted the veteran's 
history of having had radiation in the area of the caudal 
spinal cord in 1969 and in about 1982 having developed mild 
spastic paraparesis, which progressed.  He noted that a 
diagnosis of spastic paraplegia secondary to radiation 
induced myelopathy was made at the Portland VAMC in July 1986 
and that CSF in July 1986 failed to show changes appropriate 
to MS.  He also noted that in March 1988 the Palo Alto VAMC 
made the diagnosis of spastic gait ataxia, rule out 
pontocerebellar degeneration, rule out MS.  The neurologist 
noted that the March 1999 brain MRI failed to show changes 
appropriate to MS.  

In his consultation report, the neurologist noted that the 
veteran's spastic paraparesis continued to progress and he 
was now using a cane to prevent falls, and his legs fatigued 
easily.  There were no bladder malfunctions or sensory 
symptoms.  The neurologist said the veteran had a variable 
speech defect, which did not seem to be progressing and was 
of unknown duration.  On examination, there was lid lag, and 
there was some slowness of rapid alternating hand movement.  
The veteran walked with scissors legs and feet in equivarus 
position (dragged toes).  The diagnosis was "progressive 
lateral column atrophy due to delayed effects of radiation, 
spinal cord multiple sclerosis, even pontocerebellar atrophy, 
are considerations."  The neurologist recommended the 
veteran be started on baclofen, noting that it could cause 
weakness.  He also recommended physical therapy for gait 
training.  

After the neurology consultation in December 1997, the 
veteran was referred for physical therapy in February 1998.  
His chief complaint was of past "real bad fatigue" in his 
thighs with prolonged walking and especially standing.  The 
veteran noted decreased fatigue after having started on 
baclofen.  At the February 1998 visit, the physical therapist 
noted the veteran had a past medical history that included 
spastic paraplegia, which she said was diagnosed in 1986 
secondary to radiation in abdomen in 1969, secondary to mixed 
malignant teratoma and status post right orchiectomy in 1969 
with problems that started showing up in 1982.  

When the veteran was seen at a VA prosthetics clinic in March 
1998, a VA physician, who is a physical medicine and 
rehabilitation consultant, noted the veteran's history of 
surgical removal of a seminoma and pelvic irradiation almost 
20 years earlier.  She noted that the veteran had since 
developed a spastic paresis, for which he was being followed 
in general clinics and physical therapy with attempts at 
trying to improve his gait.  The physician noted that an MRI 
done years earlier showed no extension of any tumor.  The 
physician stated that the veteran did describe, over the last 
several months to possibly even a year ago or more, some 
changes in his urination with a difficulty in voiding and a 
very short warning of the urge to void with some periods of 
incontinence.  She said that per his records, this was a 
change form how he was in the past.  

The physician said the veteran currently had what seemed to 
be very mild spastic gestures in his upper extremities with a 
bit decreased coordination and also had a very slurred 
speech.  She said the speech had more a characteristic of a 
spastic, hemiplegic speech.  She said the veteran stated that 
his speech had always been this way.  The physician said that 
she was privy to a history and physical and discharge summary 
from years past soon after his initial diagnosis and they 
described the veteran's speech as absolutely normal.  The 
physician recommend reevaluation and testing to verify that 
the veteran's upper extremity symptoms as well as his 
bowel/bladder symptoms were not a result of tumor 
progression.  

At a return VA medical clinic visit in June 1998, the veteran 
reported that since he had been on baclofen, the aching in 
his lower extremities had resolved.  In November 1998 and 
March 1999, the physician advised the veteran to continue 
baclofen at a decreased dose.  By November 1999, the veteran 
had stopped the baclofen, but his primary care physician 
advised him to restart it for muscle spasms in his lower 
extremities.  The assessment in March 2000 was spastic 
paraplegia improved, stable.  In May 2000, the veteran 
reported that he had stopped taking the baclofen because he 
had had no more spasms in his legs.  

In a June 2000 letter, Christopher M. Gomez, M.D., Ph.D., 
Clinical Director, Bob Allison Ataxia Research Center, stated 
that he had reviewed the medical records made available 
[those in the claims file] along with a factual background 
summary and correspondence related to the veteran's case.  
Dr. Gomez outlined the veteran's medical history, and 
commented that the radiation the veteran received consisted 
of 3,000 rads directed to the right groin and abdominal para-
aortic lymph nodes.  He stated in about 1982 the veteran 
began developing gradually progressive difficulty with 
ambulation.  Dr. Gomez noted that in June 1986 a series of 
studies, including head CT, myelogram from L3 to foramen 
magnum, CSF study including oligoclonal bands and vitamin 
B12, folate, serum protein electrophoresis, TSH and T4, were 
all normal.  

Dr. Gomez commented that in March 1987, when admitted to a 
VAMC, the veteran provided a recent history of slurring of 
speech and a family history that included the comment that 
his father's knees "locked".  Dr. Gomez noted that at this 
point, neurological evaluation revealed mild dysarthria, 
mildly increased tone in the legs, slow and irregular rapid 
alternating movements of the fingers and hands, and poor 
heel-knee-shin maneuver. Dr. Gomez also noted that in March 
1987 the veteran's gait revealed scissoring-spastic gait with 
extreme instability on tandem walking.  He noted that no 
nystagmus was noted, but that lid lag was commented on.  An 
MRI scan of the brain showed mildly atrophic cerebellum with 
pons of normal size.  He also noted that later repeat MRI 
scans showed more obvious cerebellar atrophy, and a lumbar 
MRI scan showed minimal degenerative disc disease at L4-5 and 
impression of slightly shrunken thoracic cord.  Dr. Gomez 
also noted that the veteran had been tested and had been 
found to have a negative gene test for the disorder 
spinocerebellar ataxia type 1.  

Dr. Gomez said that several facts argued against the 
radiation to the veteran's para-aortic lymph nodes as having 
a role in the presentation of the veteran's neurological 
conditions.  He said that with the target field of the para-
aortic lymph nodes and right groin area it was very unlikely 
that the areas affecting the disease process (radiologically 
speaking the cerebellum and the thoracic cord) could have 
been affected by the radiation delivered to a localized 
region in the pelvic and lower abdominal area.  He said that 
furthermore the pattern of change of the cerebellum in 
particular was not consistent with the picture of radiation 
vasculopathy.  Dr. Gomez said in summary that there was 
essentially no chance that the treatments administered could 
have produced the condition causing the veteran's ataxia and 
spastic paraparesis.  Dr. Gomez said the treatments were not 
of sufficiently toxic dose and were not localized to the 
tissues affected in the condition.  Dr. Gomez further stated 
that it was unlikely that treatments could have exacerbated 
an underlying genetic predisposition because the areas 
irradiated were anatomically distinct form the areas affected 
in the disease.  

VA outpatient records show that in November 2000, the veteran 
reported there had been no changes in his health status.  At 
an outpatient visit in May 2001, a change was noted in the 
veteran's primary care provider.  The examining nurse 
practitioner noted that the veteran gave a history of 1968 
testicular cancer with an orchiectomy of his right testicle 
and radiation at Stanford.  He reported that ever since 1976 
he had been showing signs of radiation changes in that he 
urinated more frequently than most people and moved his 
bowels twice per day.  He said that previous doctors believed 
some of the paraplegia was secondary to radiation therapy.  
After examination, the assessment included spastic paraplegia 
of the lower extremities, gait with supportive shoes and a 
cane, and status post right testicular cancer with radiation 
and orchiectomy in 1969.  

In March 2002, VA received additional medical records from 
the Roseburg VAMC, which include copies of follow-up reports 
from the Stanford University Hospital Department of 
Radiology, Division of Radiation Therapy dated from January 
1970 to March 1973, May 1977 to May 1979, and a report dated 
in April 1984, which was previously of record.  In May 1979, 
it was specifically noted that he veteran had no disturbance 
of bowel or bladder function, and in April 1984, it was noted 
that the veteran had no gastrointestinal or genitourinary 
complaints.  On that report, the impression was malignant 
mixed teratoma, status post radiotherapy and retroperitoneal 
lymph node dissection completed 15 years ago, continuously 
without evidence of disease.  

In April 2002, VA received follow-up reports dated in March 
1989 and March 1990 from the Stanford University Hospital 
Department of Radiology, Division of Radiation Therapy.  In 
the March 1989 report, the physician noted that it had been 
one year since the veteran's last follow-up and that it was 
now 20 years since completing orchiectomy, retroperitoneal 
lymph node dissection and 3000 cGy to right testicular 
primary.  The physician also noted that over the past five to 
six years the veteran had been troubled by a gait disturbance 
and moderate spasticity in the lower extremities.  The 
physician said this had been attributed in the past to 
radiation myelopathy but that this seemed unlikely 
considering the dose of radiation administered.  The 
physician noted that evaluation in the past year had included 
an MRI scan of the brain that revealed mild cerebral atrophy 
and that a lumbar puncture showed normal cerebrospinal fluid.  
The veteran denied any changes in bowel or bladder function.  

On examination in March 1989, there were normal finger-to-
nose and rapid alternating movements.  Gait showed moderate 
bilateral foot drop.  The impression was that the veteran was 
status post treatment for mixed embryonal seminoma of the 
right testis and remained without evidence of disease.  The 
physician said that the veteran's spastic paraparesis 
confined to the lower extremities appeared to be stable at 
this time and without clear etiology.  At the March 1990 
follow-up, the veteran reported no new medical problems.  He 
continued to suffer from lower extremity spasticity and 
impairment of speech from an unknown neurological disorder.  
On examination, there was dysarthria with staccato speech.  
Finger-to-nose tests were normal.  The impression after 
examination was status post treatment for mixed embryonal 
seminoma, no evidence of disease.  

At a June 2002 neurologic evaluation, Dr. Patterson, the 
neurologist who examined the veteran in October 1992, noted 
that at this examination he had available for review medical 
records for the veteran including radiotherapy information 
from Stanford.  Dr. Patterson stated that the veteran 
reported that since 1992 he had had progressive weakness of 
both lower extremities, wobbliness and imbalance.  The 
veteran reported no new bladder or bowel symptoms and said he 
had had no symptoms in his upper extremities.  On 
examination, the veteran had a markedly spastic scissors gait 
and was quite unsteady on straight away gait.  He was unable 
to walk on his heels, and tandem gait was considered unsafe.  
There was minimal sway on Romberg testing with the eyes 
closed.  The veteran's speech had a very slight spastic 
dysarthria.  There was moderate weakness of both lower 
extremities of an upper motor neuron predilection 
distribution with moderate spasticity and increased tonus and 
unsustained ankle clonus.  Dr. Patterson said that rapid 
alternate motion rate was perhaps very slightly slowed in the 
fingers, which he said was minimal.  Rapid alternate motion 
rate was moderately slowed in both feet and was symmetric.  

On cerebellar testing, finger-nose-finger testing on the 
right was normally performed.  On the left there was some 
abnormality, with a slight hint of spasticity as well.  Heel-
to-shin testing, though somewhat jerkily performed on both 
sides, was done without any significant ataxia on either 
side.  Dr. Patterson said this appeared to be representative 
simply of the veteran's spasticity and weakness, without true 
incoordination.  On reflex testing, deep tendon reflexes in 
the upper extremities were mildly increased.  They were 
markedly increased in both lower extremities, both at the 
knees and ankles with unsustained ankle clonus.  Babinski 
signs were present, bilaterally, right more than left.  After 
examination, the impression was spastic paraparesis of 
uncertain etiology.  Dr. Patterson commented that he remained 
quite doubtful that the veteran's radiation therapy had any 
significant positive etiology with respect to his spastic 
paraparesis.  

In a clarification received in November 2002, Dr. Patterson 
said that with respect to his June 2002 comment, his 
statement would probably be more clearly said as that he 
remained quite doubtful that the veteran's radiation therapy 
had any significant causative impact on his spastic 
paraparesis.  Dr. Patterson went on to say that the bulk of 
the radiation given in this case was very likely to have been 
delivered below the level of the spinal cord, which usually 
ends at L1 to L2, and thus would not likely cause a radiation 
myelitis or myelopathy.  Dr. Patterson said that even if the 
lower tip of the spinal cord had been irradiated, it would be 
hard to explain why the veteran currently had findings, 
although subtle and minimal, in his upper extremities, 
particularly on the left, where coordination in the left hand 
is minimally impaired.  Dr. Patterson also said that in 
addition, the dose of radiation, as noted by Kenneth Stevens, 
Jr., M.D., professor and chairman of a department of 
radiation oncology, in his October 1996 memo, had never been 
associated with any similar syndrome.  

In November 2002, Dr. Patterson also stated that he did not 
think it was as likely as not that scar tissue involving the 
nerves in the pelvic and abdominal areas secondary to lymph 
node resection in August 1969 in any way caused or worsened 
the veteran's spastic paraplegia.  Dr. Patterson said had 
that been the case, the veteran would have developed a foot 
drop from lower motor neuron causes resulting in atrophy and 
fasciculations and sensory symptoms in the legs.  Dr. 
Patterson pointed out that the veteran had not had any of 
these on examination.  He said that the veteran's weakness in 
his legs was related to upper motor neuron deficit, not lower 
motor neuron deficit.  Dr. Patterson said the findings were 
entirely different, and he said he disagreed with the VA 
orthopedic examination dated in June 1986.  

In a letter dated in August 2002, a VA physician who is an 
associate professor of radiation oncology, University of 
Washington Medical Center, stated that he had been requested 
to provide an opinion concerning the effect of the radiation 
the veteran received in 1969 and was requested to offer an 
opinion as to whether, and in what way, the article, 
Radiation Myelitis of the Dorsolumbar Spinal Cord, Radiology 
93: 153-160, July, 1969, might support a conclusion that the 
veteran's spastic paraplegia was caused or chronically 
worsened by his radiation therapy in 1969.  

The physician stated that it was his opinion that the 
veteran's spastic paraplegia was not at least as likely as 
not caused or chronically worsened by the radiation he 
received for his service-connected seminoma of the right 
testicle.  In support of his opinion, he referred to having 
considered the specific dose and duration of the veteran's 
radiation therapy in 1969.  The physician also referred to 
having considered the veteran's subsequent medical records, 
including those related to the spastic paraplegia and the 
opinions from other clinicians and specialists regarding the 
issue of potential relationships between the veteran's 
radiation therapy and his spastic paraplegia.  The physician 
also referred to the cited article as well as having reviewed 
additional scientific literature accumulated since the July 
1969 article.  He stated it was possible, but unlikely, that 
there was a relationship between the radiation and the 
spastic paraplegia.  He said it was his opinion that the 
cited article, and more importantly, the scientific 
literature as a whole, does not support a conclusion that the 
veteran's spastic paraplegia was caused or chronically 
worsened by his radiation therapy in 1969.  



Analysis

The medical evidence establishes that the veteran has spastic 
paraplegia of the lower extremities, as shown by extensive 
records of VA evaluation and treatment.  The evidence does 
not, however, show that the veteran's current spastic 
paraplegia had its onset in service or was manifested to a 
compensable degree within a year following the veteran's 
separation from service, which would be necessary for the 
award of service connection on a direct or presumptive basis.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  

The veteran contends that his spastic paraplegia of the lower 
extremities is the result of radiation therapy he received in 
1969 as part of his treatment for his service-connected 
postoperative residuals of a seminoma of the right testicle.  
His claim is for secondary service connection, which may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  If a nonservice-connected disorder is aggravated 
by a service-connected disorder, the veteran is entitled to 
compensation for the degree of increased disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448-49 (1995).

In order to establish service connection for the claimed 
disorder based on secondary service connection, there must be 
(1) medical evidence of a current diagnosis of the claimed 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

The veteran contends that the radiation he received in 1969 
caused his spastic paraplegia of the lower extremities.  He 
in effect argues that opinions from Dr. Patterson, Dr. 
Stevens and Dr. Gomez are invalid because they did not 
consider the actual amount of radiation to which he was 
exposed, the records of which he submitted in March 1997.  He 
points out that those records from Stanford University show 
that in 1969 he received an average total dose of 3075 rads 
over a 25-day period during the first stage of radiation and 
that he later received an additional 167 rads in October 
1969, with a total dose of 3,242 rads.  

The veteran argues that the 1969 article titled "Radiation 
Myelitis of the Dorsolumbar Spinal Cord" supports his claim 
because it describes the development of radiation injury in 
about 5 percent of patients that received radiation 
treatments for testicular cancer.  He interprets Figure 1 in 
that article as showing that about 3,040 rads can cause 
spinal cord damage.  

The veteran also emphasizes that he has repeatedly stated 
that his leg spastic paraplegia started sporadically in early 
1970 and became a consistent problem when he started working 
for the U.S. Forest Service in 1976.  He observes that 
notwithstanding his statements, reviewers continue to state 
that his spastic paraplegia began in about 1982, which he 
says is when he was originally planning to quit his job 
because of his leg spastic paraplegia.  

On review of the record, the Board acknowledges that medical 
opinions regarding the relationship between the veteran's 
spastic paraplegia of the lower extremities and his radiation 
treatments in 1969 that are based on the assumption that the 
veteran was treated with 3000 rads, cannot be the basis for a 
decision on the claim.  In this regard, the Board observes 
that the VA physician who rendered an opinion in July 1987 as 
well as Dr. Stevens of the Oregon Health Sciences University 
in October 1996 and Dr. Gomez of the Bob Allison Ataxia 
Research Center in June 2000 stated the radiation dose 
received by the veteran was 3000 rads.  In addition, although 
Dr. Patterson in his June 2002 neurology evaluation report 
commented that he had radiotherapy information from Stanford, 
it is arguable that he based his conclusion that he remained 
quite doubtful that the veteran's radiation therapy had any 
significant impact on his spastic paraplegia on a 3000-rad 
dose because in his November 2002 clarification he said "the 
dose of radiation given has, as noted by Kenneth Stevens Jr. 
M.D. professor and chairman department of radiation oncology 
in his October 1996 memo, has [sic] never been associated 
with any similar syndrome."  As noted above, Dr. Stevens in 
his October 1996 memorandum stated the veteran received 3000 
cGy radiation and no more.  Because these opinions were based 
on the premise that the veteran's total radiation exposure 
was 3000 rads rather than the 3075 rads over 25 days starting 
in early July 1969 followed by 167 rads on one day in early 
October 1969, they are of no probative value in deciding 
whether the veteran's spastic paraplegia of the lower 
extremities is due to his radiation therapy in 1969.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion 
based on an inaccurate factual premise has no probative 
value).  

As to other medical records and opinions, the Board cannot 
rely on the July 1986 VA neurology work-up at the Portland 
VAMC, at which the discharge diagnoses included spastic 
paraplegia secondary to radiation-induced myelopathy, because 
the hospital summary states "the veteran was treated with an 
estimated dosage of about 4,000 rads."  Further, in October 
1986, the physician who prepared the July 1986 hospital 
summary said laboratory results that had been pending in July 
1986 were negative and based on lack of evidence for MS, 
central nervous system tumor, or olivopontocerebellar atrophy 
said that it would appear that the veteran's past exposure to 
radiation treatment would be the most likely explanation for 
spasticity.  There is no indication that the neurologist 
obtained any additional information about the radiation dose, 
and it must be inferred that in his opinion he continued to 
rely on the veteran having been treated with "an estimated 
dosage of about 4,000 rads."  Likewise, the VA outpatient 
neurology chief who in April 1987 said that in his 
professional opinion the veteran's lower extremity symptoms 
were due to effects of radiation on his spinal cord said the 
most relevant records in his decision-making process were his 
June 1986 neurology consultation (in which he recommended 
hospitalization for neurological workup), the VA neurological 
assessment during the July 1986 VA hospital evaluation and 
the October 1986 neurology progress note.  As he states that 
he relied on the July 1986 hospital summary in which it was 
reported that the veteran had been treated with "an 
estimated dosage of about 4,000 rads", there is no basis on 
which to find that in June 1986 or April 1987 the neurology 
chief had any quantitative information other than the 4,000-
rad estimate regarding the veteran's radiation treatment in 
1969.  As these opinions are based on an inaccurate factual 
premise, i.e., that the veteran's radiation treatment in 1969 
totaled 4,000 rads, they are of no probative value in 
deciding whether the veteran's spastic paraplegia of the 
lower extremities is related to his radiation treatment in 
1969.  Reonal, 5 Vet. App. At 460-61.  

In addition to the 1986 VA evaluations discussed above, the 
veteran contends that the diagnosis of his VA neurologist at 
the December 1997 neurology consultation supports his claim.  
He asserts that the December 1997 neurology consultation 
diagnosis was "Progressive lateral column atrophy (is) due 
to delayed effects of radiation".  Review of the record 
shows that the neurologist's complete statement of diagnosis 
in the December 1997 neurology consultation report was, 
"progressive lateral column atrophy due to delayed effects 
of radiation, spinal cord multiple sclerosis, even 
pontocerebellar atrophy, are considerations."  This does 
not, in the Board's view, do more than say that delayed 
effects of radiation, along with spinal cord multiple 
sclerosis and pontocerebellar, are "considerations" as to 
the etiology of the veteran's progressive lateral column 
atrophy.  Further, this was a neurology consultation in the 
course of treatment, and the neurologist made no statement as 
to information available to him at that time concerning the 
radiation dose the veteran received in 1969 at the Stanford 
University Hospital.  

The only other medical opinion of record as to whether there 
is a relationship between the veteran's spastic paraplegia of 
the lower extremities and the radiation treatment in 1969 for 
his service-connected postoperative seminoma of the right 
testicle is the August 2002 opinion of the VA physician who 
is an associate professor of radiation oncology at the 
University of Washington Medical Center.  The Board notes 
that the VA opinion request to the physician spelled out the 
radiation dose information contained in the records from 
Stanford University that were submitted by the veteran in 
March 1997.  Further, in his opinion, the physician stated 
that he extensively reviewed the pertinent documents in the 
veteran's claims file, and he specifically stated that these 
records included treatment records related to the radiation 
therapy in 1969 as well as subsequent medical records 
including those related to the spastic paraplegia.  The Board 
is therefore confident that the physician considered accurate 
figures concerning the veteran's radiation treatment in 1969 
and had before him a complete record regarding the veteran's 
neurological symptoms, including his spastic paraplegia of 
the lower extremities.  

Because this physician is a radiation oncologist and he 
considered the correct figures as to the veteran's 1969 
radiation treatment along with the entire record documenting 
evaluation and treatment of the veteran's neurological 
symptoms, including his spastic paraplegia of the lower 
extremities, his opinion that it is not at least as likely as 
not that the veteran's spastic paraplegia was caused or 
chronically worsened by the radiation he received for his 
service-connected seminoma of the right testicle is, in the 
Board's judgment, highly credible and of great probative 
value.  For these reasons, it is of greater weight of 
probative value than the December 1997 neurology consultation 
wherein the neurologist listed delayed effects of radiation 
as a consideration in the determination of the etiology of 
what he described as the veteran's atrophy.  

The veteran argues that the 1969 article from Radiology 
titled Radiation Myelitis of the Dorsolumbar Spinal Cord 
shows that is possible that the radiation treatment he had in 
1969 caused his spastic paraplegia of the lower extremities.  
By his interpolation of Figure 1, he arrived at the 
conclusion that the amount of radiation with which he was 
treated over 26 days falls within 2 standard errors of the 
regression line, which represents a least squares fit of the 
available data in the study.  The Board notes, however, that 
the radiation oncologist who considered the data on the 
amount of radiation administered to the veteran in 1969 
reviewed the article and stated that it, and he said more 
importantly the scientific literature as a whole, does not 
support a conclusion that the veteran's spastic paraplegia 
was caused or chronically worsened by his radiation therapy 
in 1969.  

The Board gives greater weight to the opinion of the 
radiation oncologist than it does to the veteran in this 
regard because the veteran has drawn a medical conclusion, 
and he, as a layperson, is not competent to establish a 
medical diagnosis or medical etiology on matters that require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Further, the 
Board notes that the veteran has stated that VA physicians 
have told him that his spastic paraplegia of the lower 
extremities is due to his radiation treatment in 1969.  With 
respect to what a physician purportedly said, any such 
statement, filtered through a lay person's sensibilities is 
simply too attenuated and inherently incredible to constitute 
competent medical evidence.  See Carbino v. Gober, 10 Vet. 
App. 69, 77 (1997), aff'd sum nom. Carbino v. West, 168 F.3d 
32 (Fed. Cir. 1999); Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

Finally, the Board notes that at a VA orthopedic examination 
in June 1986, the physician diagnosed the veteran as having 
mild bilateral foot drop due to scar tissue involving the 
soft tissue and secondary the to veteran's lymph noted 
dissection.  The record of course confirms that the veteran 
underwent retroperitoneal lymph node dissection in 1969 as 
part of the treatment for his service-connected postoperative 
residuals of a seminoma of the right testicle.  

While the Board has not relied on Dr. Patterson's opinion 
concerning whether the 1969 radiation treatment caused the 
veteran's spastic paraplegia of the lower extremities because 
he may have relied on incorrect data as to the amount of 
radiation the veteran received, the Board has no reason to 
question the validity of his opinion derived from his 
neurological examinations of the veteran in 1992 and 2002.  
In the 1992 examination report, Dr. Patterson noted mild to 
moderate weakness in both lower extremities, which he said at 
the time was of an upper motor neuron predilection.  
Sensations were intact.  In 2002, on motor examination Dr. 
Patterson noted moderate weakness in both lower extremities 
of an upper motor neuron predilection distribution.  He said 
that the veteran had normal bulk and stated no fasciculations 
were noted.  Further, there was intact pinprick sensation, 
light touch, joint position sensation and vibration 
throughout in the arms and legs.  

In Dr. Patterson's opinion that it was not as likely as not 
that scar tissue involving the nerves in the pelvic and 
abdominal areas secondary to lymph node resection in any way 
caused or worsened the veteran's spastic paraplegia, Dr. 
Patterson explained that if scar tissue were involved, the 
veteran would have developed a foot drop from lower motor 
neuron causes resulting in atrophy and fasciculations and 
sensory symptoms in the legs.  Dr. Patterson pointed out that 
the veteran had not had any of these on examination, and the 
Board observes that over the course of the appeal, no medical 
examiner has reported such findings, that is, atrophy, 
sensory deficits or fasciculations in the legs.  As a 
neurologist, Dr. Patterson is well qualified to offer an 
opinion on the effects of scar tissue on nerves, and this, 
together with the fact that he had the opportunity to examine 
the veteran in both 1992 and 2002, persuades the Board that 
Dr. Patterson's opinion is of greater probative value than 
that of the orthopedist who examined the veteran on one 
occasion in 1986.  

The Board further notes that the progressive nature of the 
veteran's neurological disability, which the record documents 
extensively, is also grounds for rejecting the 1986 etiologic 
opinion of the VA orthopedic examiner.  While the veteran's 
principle symptom at the 1986 orthopedic examination was 
described as a slight dropfoot gait, subsequent medical 
opinions do not attribute the veteran's progressive 
spasticity and scissors gait to scar tissue.  Rather, with 
progressive changes in the cerebellum shown on successive MRI 
studies, various physicians have indicated that the 
progression of the disease process is due to an organic 
disease of the nervous systems, and no physician other than 
the 1986 orthopedic examiner has related the veteran's lower 
extremity symptoms to the entrapment of nerves by scar tissue 
from surgery.  Again, the Board acknowledges that in multiple 
statements the veteran has attributed his ambulation 
difficulties to scar tissue from his lymph node dissection, 
but, as stated earlier, the veteran, as a lay person, is not 
competent to establish a medical diagnosis or medical 
etiology on matters that require medical expertise.  See 
38 C.F.R. § 3.159(a)(1); Grottveit, 5 Vet. App. At 93; 
Espiritu, 2 Vet. App. At 494-95.  

For the reasons discussed above, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for spastic paraplegia of 
the lower extremities, to include as secondary to radiation 
or other treatment of service-connected postoperative 
residuals of seminoma of the right testicle.  The claim must 
be denied.  


ORDER

Service connection for spastic paraplegia of the lower 
extremities secondary to treatment for service-connected 
seminoma of the right testicle is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



